Name: Council Regulation (EEC) No 460/80 of 18 February 1980 amending Regulation (EEC) No 352/79 authorizing the coupage of German red wines with imported red wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 2 . 80 Official Journal of the European Communities No L 57 /35 COUNCIL REGULATION (EEC) No 460/80 of 18 February 1980 amending Regulation (EEC) No 352/79 authorizing the coupage of German red wines with imported red wines THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organi ­ zation of the market in wine ('), as last amended by Regulation (EEC) No 459/79 (2 ), and in particular Article 43 (4 ) thereof, Having regard to the proposal from the Commission , Whereas Article 43 (4) of Regulation (EEC) No 337/79 prohibits the coupage of an imported wine with a Community wine , except by way of derogation to be decided by the Council ; Whereas Regulation (EEC) No 352 /79 (3 ), as last amended by Regulation (EEC) No 2960 /79 (4), auth ­ orizes the coupage of German red wines with imported red wines only under specified restrictive conditions and until 29 February 1980 ; whereas , in order to establish fair conditions of competition throughout the Community, this practice should be abandoned as soon as possible ; whereas efforts to produce red wines solely from grapes harvested in Germany have yielded results such that it may be expected that German producers will soon be in a position to cease the coupage of their red wines with imported wines ; whereas it is , however, necessary to reduce the proportion of imported wines allowed in the coupage of German red wines , in order to encourage German producers to use red coupage wines originating in the Community , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 352/79 is amended as follows :  the rate ' 15 % ' in Article 1 ( 2 ) is replaced by ' 10 % ',  the date ' 29 February 1980 ' in Article 2 is replaced by ' 30 June 1984'. Article 2 This Regulation shall enter into force on 1 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1980 . For the Council The President G. MARCORA (') OJ No L 54 , 5 . 3 . 1979 , p. 1 . O See page 32 of this Official Journal . ( 3 ) OJ No L 54 , 5 . 3 . 1979 , p. 93 . ( 4 ) OJ No L 336 , 29 . 12 . 1979 , p. 8 .